Case 3:18-cv-00103-GEC Document 31 Filed 05/10/19 Page 1 of 3 Pageid#: 299




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

  TANNER HIRSCHFELD;                                )
  NATALIA MARSHALL                                  )
                                                    )
                 Plaintiffs,                        )
                                                    )
  v.                                                )   Case No. 3:18-CV-00103
                                                    )
  THE BUREAU OF ALCOHOL,                            )
  TOBACCO, FIREARMS, AND                            )
  EXPLOSIVES, et al.                                )

                 Defendants

   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND
           PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         NOW COME, the Plaintiffs, by counsel and hereby oppose the Defendants’

  Motion to Dismiss and pursuant to Fed. R. Civ. P. 56 hereby move this Court to enter

  summary judgment for Plaintiffs.

         In accordance with this Court’s Order of April 25, 2019, this Response in

  Opposition and Plaintiffs’ Motion is accompanied by a single brief setting forth the

  argument and authorities on which Plaintiffs’ rely in opposition to Defendants’ Motion

  and in support of their motion. Plaintiffs respectfully request oral argument of their

  motion for summary judgment. This case raises important issues under the Second

  Amendment and the Fifth Amendment, and oral argument would assist the court in

  adjudicating the issues raised in the briefing.

                                          SUMMARY

         Plaintiffs move this Court for summary judgment on their claims that 18 U.S.C.

  §§ 922(b)(1) & (c), and any derivative regulations, violate the Second Amendment and

  the Due Process Clause of the Fifth Amendment to the United States Constitution.
Case 3:18-cv-00103-GEC Document 31 Filed 05/10/19 Page 2 of 3 Pageid#: 300




  Summary judgment is appropriate when “the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56. That standard is met here.

            As we explain in our brief, by prohibiting federally licensed firearms dealers from

  selling handguns to 18- to 20-year-olds, these laws infringe upon 18- to 20-year-olds’

  Second Amendment rights under the framework established by District of Columbia v.

  Heller, 554 U.S. 570 (2008). And by creating without sufficient justification a

  classification that burdens 18- to 20-year-olds’ fundamental right to keep and bear arms,

  these laws violate the equal protection component of the Fifth Amendment’s Due Process

  Clause.

            Because Plaintiffs’ claims are meritorious, and because, as set forth in the

  accompanying brief, Plaintiffs have standing to maintain this action, Defendants’ Motion

  to Dismiss must be denied.

                                                         Respectfully submitted,

                                                                 /s/ Elliott M. Harding
                                                         Elliott M. Harding, Esq.
                                                         VSB# 90442
                                                         Counsel for the Plaintiffs
                                                         HARDING COUNSEL, PLLC
                                                         608 Elizabeth Ave.,
                                                         Charlottesville, VA 22901
                                                         Tel: 434-962-8465
                                                         E: HardingCounsel@gmail.com
Case 3:18-cv-00103-GEC Document 31 Filed 05/10/19 Page 3 of 3 Pageid#: 301




                                  CERTIFICATE OF SERVICE

  On May 10, 2019, I electronically submitted the foregoing document with the clerk of
  court for the U.S. District Court, Western District of Virginia, using the electronic case
  filing system of the court. I hereby certify that I have served all counsel of record
  electronically or by another manner authorized by Federal rule of Civil Procedure 5
  (b)(2).


                                                      Respectfully submitted,

                                                              /s/ Elliott M. Harding
                                                      Elliott M. Harding, Esq.
                                                      VSB# 90442
                                                      Counsel for the Plaintiffs
                                                      HARDING COUNSEL, PLLC
                                                      608 Elizabeth Ave.,
                                                      Charlottesville, VA 22901
                                                      Tel: 434-962-8465
                                                      E: HardingCounsel@gmail.com
